Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 06, 2019

The Court of Appeals hereby passes the following order:

A20D0039. PHARA JEROME v. NEPHRON CORPORATION.

       In a de novo appeal to superior court, Nephron Corporation sought liquidated
damages from Phara Jerome for breach of an employment contract. Nephron Corporation
also sought payment of attorney fees and expenses of litigation under OCGA §§ 13-1-11,
13-6-11 and 9-15-14. The trial court entered a final order on damages, but reserved
ruling on the issue of attorney fees pending a hearing. Jerome filed an application for
discretionary appeal from this ruling.
       “Generally, an order is final and appealable when it leaves no issues remaining to
be resolved, constitutes the court’s final ruling on the merits of the action, and leaves the
parties with no further recourse in the trial court.” Thomas v. Douglas Co., 217 Ga. App.
520, 522 (1) (457 SE2d 835) (1995). Here, the trial court reserved ruling on attorney
fees, which leaves the case pending below. See Edokpolor v. Grady Mem. Hosp. Corp.,
302 Ga. 733, 734-735 (808 SE2d 653) (2017).
       Under these circumstances, the order appealed from is non-final, and Jerome was
required to follow the interlocutory application procedures in OCGA § 5-6-34 (b). See
Miller v. Miller, 282 Ga. 164 (646 SE2d 469) (2007); CitiFinancial Svcs., Inc. v.
Holland, 310 Ga. App. 480, 481 (713 SE2d 678) (2011). Her failure to do so deprives
this Court of jurisdiction over the appeal, which is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           09/06/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.